       Case 1:15-cv-12920-ADB Document 210 Filed 07/15/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

KEN JOHANSEN, individually and on behalf   )
of all others similarly situated,         )
                         Plaintiff,       )
                                          )
            v.
                                          )
                                          )
LIBERTY MUTUAL GROUP, INC., and           )
SPANISH QUOTES, INC. d/b/a                )
WESPEAKINSURANCE,                         )
                         Defendants,      )
                                          )
LIBERTY MUTUAL GROUP, INC.,               )
                                          )
                         Cross-Claimant,  )
                                          )
                                          )    CIVIL ACTION
            v.
                                          )    NO. 1:15-cv-12920-ADB
SPANISH QUOTES, INC. d/b/a                )
WESPEAKINSURANCE,                         )
                                          )
                         Cross-Defendant, )
                                          )
LIBERTY MUTUAL GROUP, INC.,               )
LIBERTY MUTUAL INSURANCE COMPANY, )
                                          )
                         Third-Party      )
Plaintiffs,                               )
                                          )
            v.                            )
                                          )
PRECISE LEADS, INC., and                  )
DIGITAS, INC.,                            )
                                          )
                         Third-Party      )
Defendants.                               )



            THIRD-PARTY DEFENDANT DIGITAS’S OBJECTION TO
           THE PROPOSED DISMISSAL ORDER AS TO PRECISE LEADS
         Case 1:15-cv-12920-ADB Document 210 Filed 07/15/19 Page 2 of 4



       Third-Party Defendant Digitas, Inc. (“Digitas”) submits this memorandum objecting to

the Joint Motion for Entry of Dismissal Order filed by Third-Party Plaintiffs Liberty Mutual

Group, Inc. and Liberty Mutual Insurance Company (together, “Liberty”) and Third-Party

Defendant Precise Leads, Inc. (“Precise Leads”). (ECF No. 208)

       Liberty and Precise Leads have moved, pursuant to Rule 41(a)(2) of the Federal Rules of

Civil Procedure, for voluntary dismissal of Liberty’s Third-Party Complaint against Precise

Leads and Precise Leads’ Counterclaim against Liberty. The rule provides that such a dismissal

will be “without prejudice” unless the Court orders otherwise. The proposed form of order

tendered by movants provides for dismissal with prejudice. Liberty and Precise Leads have not

offered the Court any justification for dismissal with prejudice, and in the absence of such

justification, the dismissal should be entered without prejudice.

       Dismissal without prejudice is particularly appropriate in this case where Liberty’s claims

against Digitas remain pending. Liberty asserted claims against both Precise Leads and Digitas

based on alleged contractual obligations in Liberty’s respective contracts with each of them.

Neither the motion nor the proposed form of Order makes clear the bases on which Liberty and

Precise Leads have settled, injecting an element of confusion into the allocation of damages that

Liberty claims against Digitas and Precise leads, respectively. How Liberty or Precise Leads may

seek to use a dismissal with prejudice in this context is uncertain.      The provisions of the

settlement agreement between Liberty and Precise Leads, which has been provided to Digitas, do

not resolve these uncertainties. For example, Liberty may argue that Digitas cannot point at

Precise Leads’ empty chair at trial by reason of a dismissal with prejudice. Or, Digitas may

press to reduce its liability or seek indemnity from Precise Leads, and Precise Leads may then

argue that the proposed dismissal order precludes such claims. Dismissal without prejudice, as
           Case 1:15-cv-12920-ADB Document 210 Filed 07/15/19 Page 3 of 4



Rule 41(a)(2) provides, will eliminate such uncertainties and preserve Digitas’s defenses as well

as its right to pursue an indemnity claim against Precise Leads should Digitas be found liable to

Liberty.

       Digitas therefore respectfully objects to the proposed dismissal order and requests that

this Court enter a dismissal order without prejudice as the Rule otherwise requires.



                                               Respectfully submitted,



Dated: July 15, 2019                          /s/ Laura Greenberg-Chao
                                              Terry Klein, BBO# 652052
                                                 tklein@henshon.com
                                              Laura Greenberg-Chao, BBO# 650916
                                                 lgreenbergchao@henshon.com
                                              HENSHON KLEIN LLP
                                              120 Water Street, 2d Floor
                                              Boston, Massachusetts 02109
                                              Telephone: (617) 367-1800
                                              Facsimile: (617) 507-6454

                                              Of Counsel:

                                              Michael Dockterman, Illinois Bar # 3121675
                                              mdockterman@steptoe.com
                                              STEPTOE & JOHNSON LLP
                                              115 South LaSalle Street, Suite 3100
                                              Chicago, IL 60603
                                              T: (312) 577-1243

                                              Counsel for Third-Party Defendant Digitas, Inc.




                                                3
         Case 1:15-cv-12920-ADB Document 210 Filed 07/15/19 Page 4 of 4



                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on July 15, 2019.



                                                             /s/ Laura Greenberg-Chao




                                                 4
